Citation Nr: 1121317	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-07 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, previously characterized as a claim of entitlement to service connection for prostate cancer. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a scar, claimed as a residual of a back injury in service. 

4.  Entitlement to service connection for a back disability. 

5.  Entitlement to service connection for a kidney condition.  

6.  Entitlement to service connection for peripheral neuropathy of the right and left lower extremities, to include as secondary to service-connected Type II diabetes mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

The appellant served on active duty from April 1970 to February 1974, with service in Vietnam from April 1972 to February 1973.   

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from an October 2005 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Indianapolis, Indiana in which the RO denied, among other things, the claims on appeal.  The appellant appealed that decision to the BVA.  Thereafter, the RO referred the case to the Board for appellate review.    

The appellant testified during a video conference hearing before the undersigned Veterans Law Judge in March 2011.  A copy of his hearing testimony has been associated with the claims file.  See March 2011 BVA hearing transcript.  

After reviewing all of the evidence of record, the Board has recharacterized the appellant's claim of entitlement to service connection for prostate cancer as a claim of entitlement to service connection for a prostate disorder.  In doing so, the Board finds that development is warranted in regards to this claim, in addition to the appellant's claims of entitlement to service connection for a scar, a back disability and a kidney condition.  As such, these claims are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The appellant is service-connected for Type II diabetes mellitus and tinea versicolor.  

2.  The medical evidence of record reveals that the appellant has a current diagnosis of tinnitus and peripheral neuropathy of the lower extremities.  

3.  The competent, credible, and most probative evidence of record does not demonstrate that post-service tinnitus is causally or etiologically related to service or the appellant's exposure to acoustic trauma in service.  

4.  The competent, credible, and most probative evidence of record does not demonstrate that lower extremity peripheral neuropathy is causally or etiologically related to service or the appellant's service-connected Type II diabetes mellitus. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by active service; nor is it proximately due to, the result of, or been aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

With respect to the appellant's claims of entitlement to service connection for tinnitus and lower extremity peripheral neuropathy, the Board finds VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board observes that the appellant was provided a letter in April 2009 that fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also letters from the RO to the appellant dated in August 2005 and March 2006.  The April 2009 letter informed the appellant that it was ultimately his responsibility to give VA any evidence pertaining to his service connection/secondary service connection claims.  This letter also informed the appellant that additional information or evidence was needed to support his claims; and asked the appellant to send the information to VA.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  Although the April 2009 letter was not sent prior to the initial adjudication of the appellant's claims, the Board finds that this belated notice did not prejudice the appellant since he was provided adequate notice, his claims were readjudicated, and the appellant was provided a Supplemental Statement of the Case explaining the readjudication of his claims in June 2009.  Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].  

In making the foregoing findings, the Board observes that 38 C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing claims) was revised during the pendency of this appeal.  These revisions became effective as of May 30, 2008, and several portions of the revisions are pertinent to the case at hand.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  The final rule also removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), previously indicating that if VA does not receive the necessary information and evidence requested from the claimant within one year of the date of the notice, VA cannot pay or provide any benefits based on that application.  The revised sentence reflects that the information and evidence that the claimant is informed that he or she is to provide must be provided within one year of the date of the notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of Disagreement ("NOD") or when, as a matter of law, entitlement to the benefit claimed cannot be established.  VA may continue to have an obligation to provide adequate section 38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the claim was denied and compliant notice was not previously provided.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the appellant's service treatment records, VA medical records and available private medical records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided in the merits portion of this decision, is available and not part of the claims file.   In this regard, the Board observes that the appellant has been afforded several VA examinations in relationship to his audiological and peripheral neuropathy service connection claims.  See VA examination reports dated in August 2005, September 2005 and April 2009; 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA medical opinions obtained in this case are adequate for the adjudication of the appellant's tinnitus and peripheral neuropathy service connection claims as they are predicated on a review of medical records; contain a description of the history of the alleged disabilities at issue; document and consider the appellant's complaints and symptoms; and include medical opinions addressing the medical questions raised in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA medical opinions pertaining to the appellant's tinnitus and peripheral neuropathy claims on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).   

Lastly, the Board notes for the record that the appellant has been provided with an explanation of disability ratings and effective dates.  See letters from the RO to the appellant dated in March 2006 and April 2009; Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Regardless, since the Board concludes below that the preponderance of the evidence is against the appellant's tinnitus and peripheral neuropathy claims, any questions as to the appropriate disability ratings or effective dates to be assigned to these claims are rendered moot; and no further notice is needed. Id.  Therefore, since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the appellant's tinnitus and peripheral neuropathy claims, the Board finds that any such failure is harmless and proceeds with a merits adjudication of those claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Entitlement to service connection for tinnitus

As mentioned above, one of the claims raised by the appellant is entitlement to service connection for tinnitus.  In this regard, the appellant asserts that he suffers from tinnitus related to his exposure to acoustic trauma in service.  See May 2005 application for compensation; appellant's statements; March 2011 BVA hearing transcript.  

While viewing the evidence in the light most favorable to the appellant in this case, the Board finds that the preponderance of the evidence is against the appellant's tinnitus claim.  As such, the appeal as to this issue must be denied. 

Applicable law provides that service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty or for aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible for assessing the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Such assessments extend to medical evidence.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Turning to the merits of the appellant's tinnitus claim, a review of the appellant's service records reveals that he was exposed to acoustic trauma in service.  See DD Form 214 (aircraft mechanic is listed as the appellant's military occupation specialty in his report of separation from active duty).  A post-service VA medical examination report in the claims file also indicates that the appellant has been diagnosed after his service with tinnitus.  See April 2009 audiological examination report.  

In light of the foregoing evidence, the Board finds that the first two (2) elements necessary for the establishment of service connection have been met, as there is evidence that the appellant currently has a hearing disorder (i.e., tinnitus) that constitutes a current disability for VA purposes and evidence of an in-service injury.  However, in making this determination, the Board observes for the record that even though the appellant's assertions of being exposed to acoustic trauma in service have support in the record, any post-service audiological symptomatology related to this exposure if unclear.  This observation is supported by the fact that the appellant's service treatment records indicate that at the time of the appellant's separation from service in February 1974, he was not found to have any defects or medical diagnoses; and the first reference to his experiencing post-service "ringing of the ears" was not noted until February 2005 when he submitted a statement in association with his application for VA benefits.  See service records; post-service medical records.  Therefore, the dispositive factor in the analysis of the appellant's tinnitus claim is whether the third element required to establish service connection (medical evidence of a nexus between the current disability and the in-service disease or injury) has been met.  

Turning to the post-service medical records in this case, a review of these records fails to reveal any complaints of or treatment for symptomatology that can be related to a diagnosis of tinnitus.  See private medical records dated from August 1996 to June 2005.  In this regard, the Board observes that while the medical evidence in the claims file reflects the appellant underwent an VA audiological examination related to a hearing loss service claim in July 2005, he was not found to have tinnitus at that time.  See August 2005 VA examination report (VA examiner reported that the appellant denied the presence of tinnitus at that time).  A subsequent VA audiological examination report indicates that the appellant clarified to VA that he did in fact experience tinnitus at the time of his July 2005 VA examination and had experienced this disorder since service; but that his VA examiner misunderstood and mistakenly stated no tinnitus was present on the basis that the appellant had reported he was not bothered by this condition at that time.  See April 2009 VA examination report.  To the extent that the appellant sought service connection for ringing of the ears in his May 2005 VA application for compensation (and thus presumably had experienced tinnitus symptomatology during this 2005 time frame), the Board finds the appellant's April 2009 statements to have some support in the record.  

However, in regards to the question as to the etiology of the appellant's post-service tinnitus, the Board observes that after considering the appellant's clarifying statements, his medical history and information contained in the claims file in addition to April 2009 audiological examination results, a VA audiologist most recently opined that the appellant's tinnitus was not at least as likely as not related to his military service.  Id.  In doing so, the examiner reported that the appellant's April 2009 audiological testing showed that he had normal hearing sensitivity bilaterally through 250-300Hz, with the right ear manifesting a mild sensorineural hearing loss at 4000Hz (rising to normal hearing at 6000-8000Hz) and the left ear manifesting a mild conductive hearing loss at 4000Hz (rising to normal hearing at 6000-8000Hz).  He also indicated that the appellant's reception thresholds were 15dB hearing level bilaterally; with excellent word recognition scores.  Id.  In light of the above-referenced audiological findings, the VA audiologist opined that the appellant did not have an audiological condition which, if treated, might cause a change in hearing thresholds.  Viewing this information in conjunction with the lack of evidence of proximity of tinnitus between the appellant's time of service and his complaints of tinnitus in August 2005, the audiologist implicitly discounted the appellant's statements of experiencing prolonged tinnitus since his period of service in ultimately concluding that the appellant's post-service tinnitus was not related to service.  Id.   

In assessing the weight and probative value to be assigned to the April 2009 audiological opinion of record, the Board observes that the audiologist who provided this opinion clearly reviewed the appellant's entire claims file and took into consideration not only the appellant's exposure to noise in service, but also the appellant's post-service statements, medical history and activities in formulating an opinion as to the most likely etiology of the appellant's tinnitus.  Given the fact that the VA audiologist acknowledged the appellant's assertions of experiencing tinnitus since service in providing a rationale as to why he believed the appellant's current post-service tinnitus was not related to noise exposure in service, the Board finds the April 2009 opinion to be both persuasive and credible.  

In making the above-referenced determination, the Board notes for the record that it finds the appellant is competent to provide statements concerning factual matters of which he has firsthand knowledge (i.e., that he was exposed to loud noise in service and/or that his ears hurt/rang after he was exposed to loud noise).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, supra.  The Board is also mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 
21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the appellant is not providing statements related to the diagnosis of a simple disorder or about symptomatology, but instead is rendering an opinion as to the etiology of his symptomatology.  As a lay person, he is not competent to provide an opinion requiring medical knowledge, such as an opinion addressing whether the symptomatology he experienced currently or in the past meets the medical criteria for a diagnosis of any medical disorder.  See Bostain v. West,  11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Stated another way, the Board finds that even though the appellant is competent to report an injury he may have had in-service and/or symptoms he may have experienced while in service, his statements as to the origin of his current, post-service medical disorder do not constitute competent evidence.  As a result, the  Board concludes that the observations and findings of the April 2009 audiologist who examined the appellant specifically to address the medical questions as to the etiology of his post-service tinnitus are more probative and persuasive when compared to the appellant's statements.  

The Board has also considered the provisions of 38 C.F.R. § 3.303(b), in light of the appellant's claims of continuous tinnitus symptomatology since service.  In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted that while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, in a merits context, the lack of evidence of treatment may bear upon the credibility of the evidence of continuity.  The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2007).  Notwithstanding that fact, the lack of contemporaneous medical records is a factor that the Board can consider and weigh against a veteran's lay evidence.  Id.  In this case, the Board finds that the decades long absence of a report of relevant symptomatology clearly lessens the credibility of the appellant's statements that he has had tinnitus since service.  The fact that the contemporaneous records do not provide subjective or objective evidence that supports the appellant's more recent recollections of continuous symptomatology since service is highly probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Savage, 10 Vet. App. 488.

Therefore, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for tinnitus.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as a preponderance of the evidence is against the appellant's claim, the doctrine is not applicable.  See Gilbert v. Derwinski, supra. 

C.  Entitlement to service connection for peripheral neuropathy 

For the record, the appellant has established service connection for Type II diabetes mellitus.  See October 2005 rating decision.  In this appeal, he seeks service connection for lower extremity peripheral neuropathy he believes has developed secondary to his service-connected diabetes mellitus.  See appellant's statements; March 2011 BVA hearing transcript.  Due to the fact that the appellant's primary theory of entitlement to service connection revolves around the theory that his post-service diagnosis of peripheral neuropathy developed secondary to or has been aggravated by his service-connected diabetes mellitus, the Board's analysis begins with an evaluation of whether the two elements necessary to establish service connection on a secondary basis have been met in this case. 

Specifically, as discussed above, applicable law provides that service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Organic diseases of the nervous system will be presumed to have been incurred in or aggravated by service if it manifested itself to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

For the record, the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

In regards to the appellant's lower extremity peripheral neuropathy claim, a review of the evidence reveals that while the appellant has been diagnosed with (among other things) peripheral neuropathy, none of the medical evidence links the appellant's peripheral neuropathy to his service-connected diabetes mellitus.  See private medical records; VA examination reports.  In this regard, the Board observes that the appellant's post-service medical records are silent as to complaints of or treatment for either of these conditions.  See private medical records dated from August 1996 to June 2005.  Although the claims file contains two (2) VA examination reports that either reference lower extremity neuropathy symptomatology or specifically diagnose this disorder (see VA examination reports dated in September 2005 and April 2009), both of these reports reflect conclusions by VA examiners that the appellant's neuropathy symptomatology is not related to his service-connected diabetes mellitus.  Id.  Most notably, in the most recent examination report related to this claim, the VA medical doctor who examined the appellant reported that after carefully reviewing the appellant claims file and his current clinical medical findings, it was his opinion that it was less likely as not that the appellant's lower extremity peripheral neuropathy was secondary to his diabetes mellitus given the fact that the appellant's neuropathy predated his diabetes mellitus diagnosis.  April 2009 diabetes mellitus examination report.  In addressing the issue of aggravation, the doctor also opined that the appellant's peripheral neuropathy has not been aggravated by his service-connected diabetes mellitus given the fact that the appellant's peripheral neuropathy was stable and his diabetes mellitus was mild.  Id.  

After viewing the above-referenced medical opinions (particularly the April 2009 medical opinion) in conjunction with the other evidence in this case, the Board finds the opinions not only to be well-reasoned, supported by the record, persuasive and credible, but also uncontroverted.  Therefore, based upon the evidence discussed above, the Board finds that the appellant's claim of entitlement to service connection for lower extremity peripheral neuropathy secondary to his service-connected diabetes mellitus must be denied.  

For the record, the Board has also reviewed the appellant's claim for peripheral neuropathy on a direct basis.  However, while the evidence indicates that the appellant has a current diagnosis of peripheral neuropathy, the medical evidence does not support the appellant's assertion that he experienced symptomatology in service (or within one year of service) that can be or has been associated with a post-service neuropathy diagnosis.  See service treatment records.  Specifically, a review of the appellant's service treatment records reveals no complaints, treatment for or diagnosis of lower extremity numbness or other neuropathy symptomatology.  See service treatment records.  Additionally, the service records reveal that the appellant was provided a service separation examination in February 1974, at which time his lower extremities clinical examination was reported to be normal, as was his clinical neurological examination.  See February 1974 report of medical examination.  Post-service records also do not document the appellant's complaints of tingling and numbness of the lower extremities until many years after service.  Thus, despite the appellant's assertions that his peripheral neuropathy symptomatology began in service (see appellant's statements), no evidence other than his statements supports his assertion, and the absence of any report of, complaint of, or treatment for this disability weighs against the credibility and probative weight of such statements.  Therefore, based upon the foregoing evidence, the Board finds that service connection for lower extremity peripheral neuropathy on a direct basis must be denied.  In reaching this decision, the Board finds the doctrine of reasonable doubt not to be applicable.  See Gilbert v. Derwinski, supra.  

ORDER

Service connection for tinnitus is denied.   

Service connection for peripheral neuropathy of the right and left lower extremities is denied.  


REMAND

Turning to the appellant's remaining claims of entitlement to service connection for a prostate disorder, a scar (of the back), a back disability and a kidney condition, the Board initially observes that the appellant's prostate disorder claim has been denied on the basis that the appellant does not have prostate cancer.  See October 2005 rating decision; January 2007 Statement of the Case; June 2009 Supplemental Statement of the Case.   However, statements and testimony from the appellant reveal that the appellant has not and does not seek service connection for prostate cancer, but rather a prostate disorder.  See appellant's statements; March 2011 BVA hearing testimony.  In this regard, the Board observes that while the appellant has not been diagnosed since service with prostate cancer, his has been diagnosed with chronic prostatitis.  See private medical records.  Additionally, a review of the appellant's service treatment records reveals one instance in which the appellant complained of tenderness over the "kidney area" and urinary problems.  See service treatment records dated in November 1972.  Given the foregoing, the Board finds that a VA medical opinion regarding the appellant's claim of entitlement to service connection for a prostate disorder is warranted.  To the extent that the appellant's kidney condition claim appears to be the same as or intertwined with his prostate symptomatology, the Board remands this issue to the RO for clarification and (if necessary) readjudication.  

In regards to the appellant's back disability and scar claims, the appellant asserts he injured his back in service during a rocket attack while working as an aircraft mechanic in Da Nang, Vietnam.  See September 2005 statement in support.  Although the appellant's DD Form 214 does not reflect any commendations or medals corroborating combat service, a review of this document does confirm that the appellant served in Vietnam from April 1972 to February 1973; and that his military occupation specialty in service was that of an aircraft mechanic.  See DD Form 214.  Given the fact that VA regulations provide that in each case where a veteran is seeking service connection for a disability, due consideration is to be given to the places, types, and circumstances of such veteran's service (see 38 U.S.C.A. § 1154(a)) and also provide a relaxed evidentiary standard of proof to grant service connection for injuries alleged to have been incurred in combat (see 38 U.S.C.A. § 1154(b)), the Board finds that a remand of the appellant's back and scar claims is necessary in order for the RO to obtain and review the appellant's service personnel records to determine if the appellant is entitled to the benefit of either the provisions of 38 U.S.C.A. § 1154(a) or 38 U.S.C.A. § 1154(b).  In addition, the Board observes that the appellant has reported he has photographs of himself that document his alleged back scar that are dated contemporaneously to his period of service.  Upon remand, the RO should also request this evidence.  If the RO determines, after reviewing all additional evidence associated with the claims file, that a VA examination is warranted in relationship to the appellant's back disorder and scar claims, such an examination should be afforded to the appellant.     

Accordingly, the case is REMANDED for the following actions:

1.  After reviewing this remand decision in full, the RO should contact the appellant once more and afford him the opportunity to provide additional information and/or evidence pertaining to his remanded claims, to specifically include the photograph of his alleged back scar referenced in his statements contained in the claims file.  In doing so, the RO should inform the appellant that he may submit alternative evidence in the form of "buddy" or lay statements in support of his remanded claims.  Any additional evidence provided by the appellant should be associated with the claims file.  

2.  The RO should undertake all appropriate development with the appropriate service department entities to corroborate the appellant's assertions of being involved in a rocket attack in Da Nang, Vietnam during his period of service (the incident in which the appellant alleges he injured his back and subsequently developed a scar).  If the RO ultimately determines that it is as least as likely as not that an injury to the appellant's back occurred during service, the RO should afford the appellant a VA examination in relationship to his back and scar claims in order to determine if the appellant currently experiences any residuals related to this alleged injury.   

3.  The RO should arrange for the appellant to undergo a VA examination with an appropriately qualified examiner for the purpose of determining the nature, extent, onset and etiology of any prostate and/or kidney disorder found to be present.  The appellant's claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail. The examiner should opine as to whether it is as least as likely as not that any prostate and/or kidney disorder found to be present had its onset in or is related to the appellant's active period of service.  In providing the medical opinion, the examiner should specifically address and consider the appellant's service treatment records; his post-service medical records; the history of the appellant's claimed conditions as documented in the other evidence of record; and the appellant's statements.  A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  When the development has been completed, the RO should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO should furnish the appellant and his representative with a Supplemental Statement of the Case, and should give the appellant a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


